 1   ARTHUR A. HARTINGER (SBN 121521)
     ahartinger@publiclawgroup.com
 2   LINDA ROSS (SBN 133874)
     lross@publiclawgroup.com
 3   RYAN McGINLEY-STEMPEL (SBN 296182)
     rmcginleystempel@publiclaw.com
 4   RENNE PUBLIC LAW GROUP
     350 Sansome Street, Suite 300
 5   San Francisco, California 94104
     Telephone: (415) 848-7200
 6   Facsimile: (415) 848-7230

 7   JEFFREY M. BRAX, County Counsel (SBN 218601)
     JASON M. DOOLEY, Deputy (SBN 258570)
 8   NAPA COUNTY
     1195 Third Street, Suite 301
 9   Napa, California 94559-3001
     Telephone: (707) 253-4521
10   Facsimile: (707) 259-8220
     Jason.Dooley@countyofnapa.org
11   Attorneys for Defendants
     COUNTY OF NAPA and NAPA COUNTY BOARD OF
12   SUPERVISORS

13   GEOFFREY L. ROBINSON (SBN 112997)
     grobinson@perkinscoie.com
14   JACOB E. ARONSON (SBN 313353)
     jaronson@perkinscoie.com
15   PERKINS COIE LLP
     505 Howard Street, Suite 1000
16   San Francisco, California 94105
     Telephone: (415) 344-7000
17   Facsimile: (415) 344-7050
     Attorneys for Plaintiffs
18   HELICOPTERS FOR AGRICULTURE; JAMES BARRETT; HEIDI
     BARRETT; BARRETT AND BARRETT VINEYARDS, LP
19
                             UNITED STATES DISTRICT COURT
20
                           NORTHERN DISTRICT OF CALIFORNIA
21
                                SAN FRANCISCO DIVISION
22

23   HELICOPTERS FOR AGRICULTURE;             Case No. 3:18-cv-06124-WHA
     JAMES BARRETT; HEIDI BARRETT;
24   BARRETT AND BARRETT                      STIPULATION REGARDING
     VINEYARDS, LP,                           CONSOLIDATION OF CASE
25                   Plaintiffs,              MANAGEMENT CONFERENCES

26        v.                                  Conference: January 10, 2019
                                                          11:00 a.m.
27   COUNTY OF NAPA and NAPA
     COUNTY BOARD OF SUPERVISORS,
28                 Defendants.
                                             -1-
     STIPULATION RE CONSOLIDATION OF CASE MANAGEMENT CONFERENCES (No. 3:18-cv-06124-WHA)
                                                                                142446585.2
 1          Plaintiffs Helicopters for Agriculture, James Barrett, Heidi Barrett, and Barrett and Barrett

 2   Vineyards, LP (“Plaintiffs”), and Defendants County of Napa and Napa County Board of

 3   Supervisors (“Defendants”) hereby stipulate and agree as follows:

 4          1.      On October 5, 2018, Plaintiffs filed two actions against Defendants: (a) the above-

 5   captioned federal court action, Helicopters for Agriculture, et al. v. County of Napa et al., N.D.

 6   Cal. Case No. 3:18-cv-6124-WHA; and (b) a state court action, Helicopters for Agriculture et al.

 7   v. County of Napa et al., Napa County Superior Court Case No. 18CV001371, which was

 8   subsequently removed to the United States District Court for the Northern District of California

 9   and, upon reassignment to Judge Alsup pursuant to an order granting an administrative motion to

10   relate cases (Civil L. R. 3-12), was docketed as Case No. 3:18-cv-6683-WHA.

11          2.       A Case Management Conference in Case No. 3:18-cv-6124-WHA is set for

12   January 10, 2019, at 11:00 a.m., and a Case Management Conference in Case No. 3:18-cv-6683-

13   WHA is set for January 31, 2019, at 11:00 a.m.

14          3.      The operative facts in the two cases are identical and, except for a preemption

15   claim in Case No. 3:18-cv-6124-WHA and a petition for writ of mandate in Case No. 3:18-cv-

16   6683-WHA (which Plaintiffs intend to dismiss), the claims are identical. The parties agree that, in

17   the interests of efficiency and judicial economy, the two Case Management Conferences should

18   be consolidated on the same date with the same pre-conference deadlines. Lead counsel for

19   Plaintiffs is currently scheduled to be on vacation on the East Coast on January 10, 2019.

20   Moreover, Defendants intend to move to dismiss both cases and intend to set the corresponding

21   motion hearing on January 31, 2019, at 8:00 a.m. The parties therefore request that the Case

22   Management Conferences in the two cases be scheduled for January 31, 2019.

23          4.      A proposed order is filed with this stipulation.

24

25

26

27

28
                                                      -2-
     STIPULATION RE CONSOLIDATION OF CASE MANAGEMENT CONFERENCES (No. 3:18-cv-06124-WHA)
                                                                                                  142446585.2
 1   DATED: December 14, 2018                           RENNE PUBLIC LAW GROUP

 2
                                                        By: /s/ Ryan McGinley-Stempel
 3                                                          Ryan McGinley-Stempel
                                                            Attorneys for Defendants
 4

 5   DATED: December 14, 2018                           COUNTY OF NAPA
 6
                                                        By: /s/ Jason Dooley
 7                                                          Jason Dooley, Deputy County Counsel
                                                            Attorneys for Defendants
 8

 9   DATED: December 14, 2018                           PERKINS COIE LLP
10
                                                        By: /s/ Geoffrey L. Robinson
11                                                          Geoffrey L. Robinson
                                                            Attorneys for Plaintiffs
12

13
     Pursuant to Civil Local Rule 5-1(i), I hereby attest that concurrence in the filing of this document
14   has been obtained from each of the other signatories.
                                                   /s/ Geoffrey L. Robinson
15                                                 Geoffrey L. Robinson
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -3-
     STIPULATION RE CONSOLIDATION OF CASE MANAGEMENT CONFERENCES (No. 3:18-cv-06124-WHA)
                                                                                                 142446585.2
 1   ARTHUR A. HARTINGER (SBN 121521)
     ahartinger@publiclawgroup.com
 2   LINDA ROSS (SBN 133874)
     lross@publiclawgroup.com
 3   RYAN McGINLEY-STEMPEL (SBN 296182)
     rmcginleystempel@publiclaw.com
 4   RENNE PUBLIC LAW GROUP
     350 Sansome Street, Suite 300
 5   San Francisco, California 94104
     Telephone: (415) 848-7200
 6   Facsimile: (415) 848-7230

 7   JEFFREY M. BRAX, County Counsel (SBN 218601)
     JASON M. DOOLEY, Deputy (SBN 258570)
 8   NAPA COUNTY
     1195 Third Street, Suite 301
 9   Napa, California 94559-3001
     Telephone: (707) 253-4521
10   Facsimile: (707) 259-8220
     Jason.Dooley@countyofnapa.org
11   Attorneys for Defendants
     COUNTY OF NAPA and NAPA COUNTY BOARD OF
12   SUPERVISORS

13   GEOFFREY L. ROBINSON (SBN 112997)
     grobinson@perkinscoie.com
14   JACOB E. ARONSON (SBN 313353)
     jaronson@perkinscoie.com
15   PERKINS COIE LLP
     505 Howard Street, Suite 1000
16   San Francisco, California 94105
     Telephone: (415) 344-7000
17   Facsimile: (415) 344-7050
     Attorneys for Plaintiffs
18   HELICOPTERS FOR AGRICULTURE; JAMES BARRETT; HEIDI
     BARRETT; BARRETT AND BARRETT VINEYARDS, LP
19
                            UNITED STATES DISTRICT COURT
20
                          NORTHERN DISTRICT OF CALIFORNIA
21
                               SAN FRANCISCO DIVISION
22

23   HELICOPTERS FOR AGRICULTURE;            Case No. 3:18-cv-06124-WHA
     JAMES BARRETT; HEIDI BARRETT;
24   BARRETT AND BARRETT                     [PROPOSED] ORDER CONSOLIDATING
     VINEYARDS, LP,                          CASE MANAGEMENT CONFERENCES
25                   Plaintiffs,

26        v.

27   COUNTY OF NAPA and NAPA
     COUNTY BOARD OF SUPERVISORS,
28                 Defendants.
                                            -1-
      PROPOSED ORDER CONSOLIDATING CASE MANAGEMENT CONFERENCES (No. 3:18-cv-06124-WHA)
                                                                              142446614.2
 1                                         [PROPOSED] ORDER

 2         Having reviewed the parties’ Stipulation Regarding Consolidation of Case Management

 3   Conferences, and good cause appearing, the Court hereby orders that the Case Management

 4   Conferences in the following cases are scheduled for January 31, 2018, at 11:00 a.m., in

 5   Courtroom 12:

 6         1.        Helicopters for Agriculture, et al. v. County of Napa, et al., Case No. 3:18-cv-

 7   06124-WHA; and

 8         2.        Helicopters for Agriculture, et al. v. County of Napa, et al., Case No. 3:18-cv-

 9   06683-WHA.

10         The parties shall adjust the dates for the conference, disclosures, report, and ADR

11   certification required by Fed. R. Civ. P. 16 and 26, Civil L.R. 16-8, and ADR L.R. 3-5

12   accordingly. A joint case management statement is due at least seven days prior.

13         PURSUANT TO STIPULATION, IT IS SO ORDERED.

14
                                                                     S      DISTRI
                                                                             CT
15   DATED: December 26
                     __, 2018                                      TE
                                                                 ____________________
                                                                                C
                                                                 TA
                                                                 William H. Alsup
                                                                                           O
                                                             S




                                                                                            U
                                                            ED




16                                                               United States District Judge
                                                                                             RT
                                                                            ERED
                                                                        O ORD D
                                                        UNIT




                                                                 IT IS S   DIFIE
17                                                                  AS OM
                                                                                                   R NIA
                                                                                        lsup
                                                                               illiam A
                                                        NO




18                                                                    Judge W
                                                                                                   FO
                                                            RT




                                                                                               LI




                                                                 ER
                                                             H




                                                                                               A




19                                                                    N                 F
                                                                                               C
                                                                          D IS T IC T O
                                                                                R
20

21

22

23

24

25

26

27

28
                                                      -2-
       PROPOSED ORDER CONSOLIDATING CASE MANAGEMENT CONFERENCES (No. 3:18-cv-06124-WHA)
                                                                                                           142446614.2
